Citation Nr: 0818005	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-22 292  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for polyps of the 
colon, claimed as a result of Agent Orange exposure.

2.  Entitlement to service connection for a hip condition, 
claimed as a result of Agent Orange exposure.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.

4.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The veteran had active service from June 1966 to July 1968, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for type II diabetes mellitus, evaluated 
at 20 percent disabling, and also denied, inter alia, service 
connection for hypertension, to include as secondary to the 
service-connected diabetes mellitus.

In December 2005, the veteran filed a notice of disagreement 
(NOD) that challenged the 20 percent rating assigned for the 
diabetes mellitus.  In January 2006, he filed a NOD that 
contested the denial of the hypertension.  In February 2006, 
the RO furnished the veteran a statement of the case that 
addressed both of the aforementioned matters.  In June 2006, 
the veteran filed an appeal status election form, which the 
RO accepted as an equivalent to a formal substantive appeal 
(VA Form 9).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.300, 20.302 (2007).

In a May 2007 written statement, the veteran's representative 
appears to have raised the issues of entitlement to service 
connection for bilateral foot condition, loss of teeth, a 
prostate condition, and a kidney condition, all to include as 
secondary to the service-connected diabetes mellitus.  (See 
Written Statement dated March 31, 2007).  These matters are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





REMAND

The Board's review of the evidence of record warrants further 
remand of these matters, even though such action will, 
regrettably, further delay a decision on the remaining 
matters on appeal.

In the currently appealed rating decision issued in July 
2005, the RO also denied, in pertinent part, the veteran's 
claims seeking entitlement to service connection for polyps 
of the colon and for a hip condition, which were listed as 
paragraphs 2 and 3 under the caption "Reasons for 
Decision."  The veteran and his representative were notified 
of these determinations during that same month.  In June 
2006, the veteran submitted a statement that referred to the 
"Reasons and Bases," and stated, among other things, that 
he disagreed with paragraphs 2 and 3.  Thus, the Board 
construes the June 2006 statement as a timely filed NOD with 
the denial of service connection for polyps of the colon and 
for a hip condition.

Because the veteran filed a timely NOD under 38 U.S.C.A. § 
7105, appellate review of the RO's July 2005 rating decision 
was properly initiated, and the RO was then obligated to 
furnish him a SOC with respect to the issues of entitlement 
to service connection for polyps of the colon and a hip 
condition, each claimed as a result of Agent Orange exposure.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (2007).  Since the 
veteran has not been furnished a SOC that addresses the 
claims for service connection for polyps of the colon and for 
a hip condition, a remand is warranted for those issues.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

With respect to the issue of entitlement to service 
connection for hypertension, as secondary to the diabetes 
mellitus, the Board observes that additional development is 
warranted in that the veteran did not receive adequate VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 38 C.F.R. §  
3.159, that includes an explanation as to the information or 
evidence needed to establish secondary service connection for 
hypertension pursuant to 38 C.F.R. § 3.310 (a)-(b) (2007).

Additionally, the VCAA and its implementing regulations 
require VA to provide a veteran with an examination or to 
obtain a medical nexus opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).  The 
veteran underwent a VA examination in June 2005 where in the 
examiner concluded that "there [was] no objective evidence 
of hypertension related to diabetes mellitus."  The examiner 
did not provide a rationale for his conclusion nor did he 
address whether there has been any aggravation of the 
hypertension as a result of the service-connection diabetes 
mellitus.  The Board is of the opinion that in order to 
fairly decide the claim of secondary service connection for 
hypertension in the instant case, a medical opinion, to 
include a discussion regarding aggravation, is necessary.  
38 C.F.R. § 3.310 (a)-(b); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Harder v. Brown, 5 Vet. App. 183, 187 (1993).   

With respect to the issue of entitlement to an initial 
disability rating in excess of 20 percent for diabetes 
mellitus, the veteran contends in a May 2007 written 
statement that his diabetes has worsened.  Specifically, the 
veteran stated that "[t]hey went back 1 year on enrollment 
but did not raise the percentage of the disability since then 
things have gotten worse."  He mentioned that his 
cholesterol was over 270.  He further stated that his 
diabetes has caused many problems that have not been 
addressed, including the possible need for insulin.  He 
further stated that he has been placed on a special diet; he 
has high blood pressure; problems with his feet in that he 
has to wear special inserts in his shoes because of his 
diabetes; and that his diabetes was causing problems with his 
kidneys. 
 
The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the veteran has reported a worsening in 
the disability since the last examination.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).  In addition, the record reflects that 
the last VA examination was conducted in June 2005, almost 
three years ago.  See, e.g., Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the Court determined the Board should have 
ordered contemporaneous examination of the veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating).  
Therefore, another examination is warranted to determine the 
current level of severity of the veteran's diabetes mellitus, 
to include if this condition markedly interferes with 
employment status.

Accordingly, the case is REMANDED for the following action:

1.  The RO is asked to furnish the 
veteran and his representative a 
statement of the case that addresses the 
issues of entitlement to service 
connection for polyps of the colon and a 
hip condition, each claimed as a result 
of Agent Orange exposure.  The RO should 
return these issues to the Board only if 
the veteran timely files a substantive 
appeal.

2.  The RO is asked to send the veteran 
and his representative a corrective VCAA 
notice letter that complies with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and contains an explanation of 
the information and evidence needed to 
establish secondary service connection 
for hypertension pursuant to 38 C.F.R. § 
3.310 (a) and (b), as well as information 
and evidence needed to establish an 
extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) for type diabetes 
mellitus.

3.  The RO is asked to notify the veteran 
and his representative that they may 
submit medical and/or lay evidence, which 
shows (1) that the veteran's hypertension 
was caused, or was made worse as a result 
of his service-connected type II diabetes 
mellitus; and (2) that the manifestations 
associated with his type II diabetes 
mellitus have markedly interfered with 
his employment status, or have caused 
frequent periods of hospitalizations.  
For part 2, this evidence may include, 
but is not limited to, statements from 
recent and past employers concerning any 
lost time and absences from work due to 
the service-connected diabetes mellitus.

4.  The RO is asked to schedule the 
veteran for VA examinations, with 
appropriate examiners, to determine the 
nature and etiology of his hypertension, 
and to determine the symptoms and 
severity of his type II diabetes 
mellitus.  The claims folder should be 
made available to the examiner(s) for 
review.  All tests and studies deemed 
appropriate should be reported, and all 
clinical findings should be reported in 
detail.  A complete rationale for all 
opinions expressed should be included in 
the examination report, to include the 
evidence of record upon which the 
examiner(s) bases the opinion.

Based upon the results of the examination 
and a review of the claims folder, the 
examiner(s) should answer the following 
questions:

a.  Hypertension examination:

(i)  Did the veteran develop 
hypertension as a result of the 
service-connected type II diabetes 
mellitus?
(ii)  Has the veteran's hypertension 
increased in severity as a result of 
the service-connected type II 
diabetes mellitus?  If so, please 
specify the degree of aggravation.  
A distinction should be drawn 
between any temporary exacerbations 
of symptoms as opposed to an 
increase in the level of disability 
beyond natural progression.
(iii)  Did the veteran's 
hypertension have its onset during 
his period of service?
(iv)  Is it at least as likely as 
not that the veteran's hypertension 
was caused by any incident or event 
that occurred during his period of 
service?

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it. 

b.  Type II Diabetes Mellitus: 
        
(i)  Does the veteran's type II 
diabetes mellitus require insulin, a 
restricted diet, and regulation of 
activities?
(ii)  Does the veteran's type II 
diabetes mellitus, alone, markedly 
interfere with his employment 
status, or does it require frequent 
periods of hospitalization?

5.  Thereafter, the RO should again 
review the issues of entitlement to 
service connection for hypertension, as 
secondary to the type II diabetes 
mellitus, and entitlement to an initial 
disability rating in excess of 20 percent 
for type II diabetes mellitus.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental SOC and be 
given an appropriate period of time in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


